Order dismissing complaint for insufficiency affirmed, with ten dollars costs and disbursements. The complaint, even if it were to be inferred from it that the defendant stated in expressed words that she would have intercourse with the plaintiff as a wife and at the same time intending not to do so, is nevertheless defective in failing to allege that there was no cohabitation of a sexual character between the parties after the marriage. On the contrary, we conclude from the husband’s affidavit at folios 30-35 of the papers in Sheldon v. Sheldon No. 2 (post, p. 852), submitted at the same time with the present appeal, that there was this sexual intercourse repeatedly had from and after the date of the marriage and down to the time when the wife discovered her husband’s adultery, namely, on July 14, 1931, the date that this husband alleges his wife to have abandoned him. As to the adultery allegation and the date of its commission, we also are apprised in the companion appeal records which are before us in conjunction with the present appeal. Kapper, Hagarty and Davis, JJ., concur; Lazansky, P. J., and Carswell, J., concur in result, on the basis of the facts shown in Sheldon v. Sheldon, No. 2 (post, p. 852), decided herewith.